—Appeal from an order of Family Court, Erie County (Dillon, J.), entered May 29, 2001, which denied petitioner’s objections to the order of the Hearing Examiner.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by granting petitioner’s objections in part and ordering that judgment be entered in favor of petitioner in the amount of $2,500 with interest from November 21, 1991, with a credit of $1,123.20 applied to accrued interest and as modified the order is affirmed without costs.
Same opinion by Pine, J.P., as in Matter of Smith v Smith (301 AD2d 221). Present — Pine, J.P., Wisner, Hurlbutt, Scudder and Burns, JJ.